Notice of Allowance
Priority
	The Instant Application, filed 06/13/2020, is a National Stage entry of PCT/IB2019/055014, with International Filing date of 06/17/2019.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitations are “an industrial device executing” as recited in claim 7.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Interview Summary 
A proposed amendment was submitted for Applicant's consideration. The Examiner suggested Applicant to amend the claims as shown in the Examiner's Amendment below in order to overcome all pending issues and place the application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Elias P. Soupos (Reg. No. 57,375) on 3/4/22.

In The Claims
Please amend the claims as follows:

l. (Currently amended) 	A method for detecting and mitigating cabling issues with devices connected in redundant communication networks of a substation automation system, wherein each device is a node or a switch, the method comprising:
receiving 
wherein the information received from a node comprises an indicator of traffic received for each port 
wherein the information received from a switch comprises at least one of a status information and a misconfiguration information, determined from one or more device identifiers collected for each port of the switch; 
determining 
wherein a switch misconfiguration is determined if the information received from at least one switch includes the misconfiguration information, and
wherein a wrong cabling is determined for one or more ports 

 wherein the switch misconfiguration determined for the at least one switch is mitigated by sending a signal to shut down the corresponding ports of the at least one switch that are detected as misconfigured, and
wherein the wrong cabling determined for the one or more ports of the one or more nodes is mitigated by one of:
sending a signal to shut down the corresponding ports of the at least one node that are detected as misconfigured, and
sending a communication with a sequence of steps to be performed for mitigating the wrong cabling.


2. (Original)	The method of claim 1, wherein determining the issue with the one or more cable connections comprises sequentially performing:
determining the switch misconfiguration for the at least one switch; 
mitigating the switch misconfiguration for the at least one switch;
determining the wrong cabling for the one or more ports of the one or more nodes; and
mitigating the wrong cabling for the one or more ports of the one or more nodes.

3. (Original)	The method of claim 1, wherein at least one of the status information and the misconfiguration information for the switch is determined by collecting Link Layer  Discovery Protocol (LLDP) information for each port of the switch, wherein the LLDP information comprises unique identifiers of one or more devices connected with the switch, and wherein the LLDP information is compared with network information available with the switch to determine at least one of the status information and the misconfiguration information.

4. (Original)	The method of claim 1, wherein determining the wrong cabling for the one or more ports of the one or more nodes comprises comparing the information received from each node of two paired nodes with the reference values to determine at least one of:
one port of one node amongst the paired nodes having the wrong cabling; 

one port of both the paired nodes having the wrong cabling; and
both the ports of both the paired nodes having the wrong cabling.

5. (Original)	The method of claim l, wherein the redundant communication networks support at least one of Parallel Redundancy Protocol (PRP) and High-availability Seamless Redundancy (HSR).

6. (Original)	The method of claim 1, wherein the method is performed with an industrial device configured to receive the information from each device connected in the redundant communication networks.

7. (Currently amended)	A system 
an agent 
wherein the agent on a node 
wherein the agent on a switch 
an industrial device executing a network manager, the network manager 
receive the information transmitted by each agent running on each device connected in the redundant communication networks;
determine an issue 
mitigate the issue determined with the one or more cable connections at the one or more devices, wherein the switch misconfiguration determined for at least one switch is mitigated by sending a signal to shut down the corresponding ports of the at least one switch that are detected as misconfigured, and wherein the wrong cabling determined for the one or more ports of the one or more nodes is mitigated by one of sending a signal to shut down the corresponding ports of the at least one node that are detected as misconfigured, and sending a communication with a sequence of steps to be performed for mitigating the wrong cabling.

--
Allowable Subject Matter
Claims 1-7 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, wherein the switch misconfiguration determined for the at least one switch is mitigated by sending a signal to shut down the corresponding ports of the at least one switch that are detected as misconfigured. When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore the claims are allowed.
There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444